                              In the United States District Court
                                For the District of Puerto Rico


     The United States of America,
                  Plaintiff
                    vs.,
     Christopher Santiago-Rosado,                 Criminal No.:      14-555 (CCC)

              Defendant.                                             17-579 (JAG)


                                  Sentencing Memorandum
To the Honorable Jay A. Garcia Gregory

   Comes    now     Christopher     Santiago-Rosado,     defendant   in   this   proceeding,

represented by the Federal Public Defender for the District of Puerto Rico, through the

undersigned attorney, and submits this memorandum to be taken into consideration

at the time of sentencing.

                                      Sentence Request

      It is respectfully submitted that a sentence of 30 months of imprisonment is

imposed for Criminal Case 17-579 (JAG) concurrent with a sentence of 12 months and

1 day of imprisonment for case 14-555(CCC). It is a sentence sufficient but not greater

than necessary to accomplish the goals of sentencing. A total sentence of 30 months

is sufficient but not greater than necessary.



                           Application of the 18 U.S.C. § 3553(a) factors

      This Honorable Court must take into account the factors enumerated in 18

U.S.C. § 3553(a) in order to impose a sentence that is sufficient but not greater than


                                                                                           1
necessary to accomplish the statutory goals of federal sentencing. In doing so, the

history and characteristics of Mr. Santiago-Rosado, the seriousness of the offense, the

promotion of adequate deterrence, and protection to the public from further crimes

must be addressed.

      Mr. Santiago-Rosado will not try to minimize the potential for harm to victims

that the proliferation of illegal firearms has in this Island. Illegally possessing a gun is

a serious offense. Nevertheless, in the spectrum of offenses in the United States Code,

Mr. Santiago-Rosado conduct is not the most serious of offenses; especially when one

consider his conduct in light of the totality of the circumstances. Moreover, the offense

in this case did not involve the use nor brandishing of the firearms, no use of violence

and, in that sense, a lengthy term of imprisonment is not necessary to punish

Christopher. Christopher’s needs for rehabilitation would be better served during his

time on supervised release where he can better himself in the process of re-entering

into the community.

      It is important that this Honorable Court make an individualized assessment of

Mr. Santiago-Rosado’s 18 USC 3553(a) factors. The concerns for the community’s

safety are relevant. The crime in Puerto Rico is relevant as well, but to an extent.

Violence in the community should not eclipse the other 3553(a) factors. Criminality

and the impact in the community is ONE of the many factors to be considered when

imposing a sentence. Flores Machicote specifically says that the Court must

nevertheless look to the history and characteristics of the specific defendant before it

at the time of sentencing.




                                                                                          2
       Wherefore, it is respectfully requested that this Honorable Court impose a

sentence of 30 months of imprisonment concurrently with a term of 12 months and 1

day.

       I hereby certify, that on this date I electronically filed the present motion with

the Clerk of the Court using the CM/ECF system which will send electronic notification

of said filing to all parties of record.

       Respectfully submitted.

       In San Juan, Puerto Rico, on October 5, 2018.


                                                                              Eric A. Vos
                                                                Federal Public Defender
                                                                  District of Puerto Rico

                                                          S/ Vivian I. Torralbas-Halais
                                                             Vivian I. Torralbas-Halais
                                                     Assistant Federal Public Defender
                                                                    USDC-PR 2131601
                                                            241 F.D. Roosevelt Avenue
                                                    San Juan, Puerto Rico 00918-2305
                                                              (787) 281-4922 Ext. 224
                                                               vivian_torralbas@fd.org




                                                                                        3
